Exhibit 24(b)(8.90) Fifth Amendment to the Selling and Services Agreement and Fund Participation Agreement This Fifth Amendment dated as of December 1, 2014 is made by and between Voya Retirement Insurance and Annuity Company (“Voya Retirement”), Voya Institutional Plan Services, LLC (“Voya Institutional”), Voya Financial Partners, LLC (“Voya Financial”) (collectively “Voya”), NYLIFE Distributors LLC (“NYLIFE Distributors”), and NYLIM Service Company LLC (“NSC”)(NYLIFE Distributors and NSC are collectively referred to herein as “Fund Service Provider”) ”), is made to the
